Citation Nr: 0514060	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right middle finger.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty service from June 1971 to June 
1973, and from June 1974 to June 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision that denied 
service connection for injuries to the back and to the right 
middle finger.  The veteran filed a notice of disagreement 
(NOD) in February 2003, and the RO issued a statement of the 
case (SOC) in June 2003.  The veteran filed a substantive 
appeal in August 2003.

In June 2004, the Board denied service connection for 
residuals of a back injury; that action resolved the appeal 
as to that issue.  Also in June 2004, the Board remanded to 
the RO the matter of service connection for residuals of an 
injury to the right middle finger, for clarification from the 
veteran as to whether-in light of the RO's August grant of 
service connection for a right ring finger disability-he 
wished to pursue the remaining claim on appeal.  The RO 
sought such clarification in a June 2004 letter.  The veteran 
did not respond.  Hence, as reflected in a January 2005 
supplemental SOC (SSOC), the RO continued the denial of 
service connection for residuals of an injury to the right 
middle finger.

The Board notes that in a February 2005 letter to the RO, the 
veteran expressed confusion as to whether, and how, he was to 
respond to the June 2004 letter; he also suggested that the 
RO may have sent him the wrong letter in June 2004.  While it 
does not appear that the RO responded to such letter prior to 
the transfer of the claims file to the Board in March 2005, 
the Board points out that, as the veteran has not clearly 
withdrawn his appeal as to the denial of service connection 
for residuals of an injury to the right middle finger, that 
matter is deemed to remain in appellate status.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence even suggesting that the 
veteran has, or ever has had, any right middle finger 
disability.




CONCLUSION OF LAW

The criteria for service connection for residuals of an 
injury to the right middle finger are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

Through the June 2003 SOC, the January 2005 SSOC, and the 
September 2001, June 2003, and June 2004 letters, the RO 
notified the veteran of the legal criteria governing the 
claim (to include the three criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for residuals of an injury 
to the right middle finger.  After each, the veteran was 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the RO's September 2001 and June 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letter 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 
In the matter now before the Board, documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating decision on appeal.  However, the 
Board finds that the veteran has not, in any way, been 
prejudiced by the RO's actions.  

As indicated above, the RO sent the September 2001 letter 
soliciting information and evidence from the veteran before 
the initial adjudication; other documents satisfying the 
VCAA's notice requirements were provided to the veteran after 
that rating action.  The RO issued a SOC in June 2003, 
explaining what was needed to substantiate the claim, within 
a few months after the veteran's February 2003 NOD of the 
March 2002 rating decision on appeal.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also points out that the RO initially certified the appeal to 
the Board in April 2004, well after the one-year period for 
response to earlier documents providing VCAA notice.  See 
38 U.S.C.A. § 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical and personnel records, and 
has given the veteran opportunities to submit and/or identify 
evidence to support his claim.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that needs to be 
obtained.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claim remaining on appeal. 



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for residuals of an 
injury to the right middle finger.

The Board points out that, while service medical records 
reflect traumatic amputation of the tip of the veteran's 
fourth (ring) finger of his right hand (for which service 
connection has been granted), these records reflect no 
complaints, findings, or diagnosis of any problem affecting 
the right middle finger.  There also are no post-service 
medical records reflecting any complaints, findings or 
diagnosis of any problem affecting the right middle finger.  
Significantly, the veteran has neither presented, nor alluded 
to the existence of, any medical evidence that even suggests 
the existence of a current right middle finger disability, 
despite having been given opportunities to do so.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that, in this case, it is 
the absence of evidence of current disability that results in 
denial of the veteran's claim.

The Board has considered the veteran's assertions.  The 
veteran is certainly competent to testify as to his symptoms, 
and, can assert the occurrence of the claimed in-service 
injury.  However, even if the Board were to accept his 
assertions as credible, as a layperson without the 
appropriate training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the existence of an actual disability upon which to 
predicate a grant of service connection.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").   

Under these circumstances, the claim for service connection 
for residuals of an injury to the right middle finger must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as there is no competent evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  




ORDER

Service connection for residuals of an injury to the right 
middle finger is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


